Citation Nr: 1431266	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-36 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a nervous condition and depression.   

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left ankle injury.  

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

4.  Entitlement to service connection for a back disorder as secondary to service-connected left knee degenerative joint disease and internal derangement.  

5.  Entitlement to a rating in excess of 30 percent for left knee degenerative joint disease and internal derangement.  

6.  Entitlement to a rating in excess of 10 percent for tinnitus, to include on an extra-schedular basis.  

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from January 1956 to November 1958.  He died in September 2011 and his surviving spouse was subsequently recognized as the substituted appellant in this case pursuant to 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013) (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the Veteran's death certificate and the appellant's representative's January 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the VBMS file does not contain any documents at this time.  

The issues of entitlement to service connection for bilateral hearing loss, an increased rating for the left knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a final decision issued in August 2008, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a nervous condition and depression, and a left ankle injury. 

2.  Evidence added to the record since the August 2008 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for a nervous condition and depression, and a left ankle injury.   

3.  In a final decision dated in August 1998 and issued in September 1998, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Evidence added to the record since the final September 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral high frequency hearing loss.

5.  A back disorder is not caused or aggravated by service-connected left knee degenerative joint disease and internal derangement.
 
6.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260, and his disability does not present an exceptional disability picture so as to warrant referral of this claim for extra-schedular consideration.  


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a nervous condition and depression, and a left ankle injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)].

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a nervous condition and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a left ankle injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The September 1998 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2013)].

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The criteria for service connection for a back disorder as secondary to service-connected left knee degenerative joint disease and internal derangement are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

7.  The criteria for a rating in excess of 10 percent for tinnitus, to include on an extra-schedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

Regarding increased rating claims, VA must provide notice to the Veteran that to substantiate the claim medical or lay evidence demonstrating a worsening or increase in severity of the disability is necessary as well as general notice regarding how disability ratings are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The notice must provide examples of the types of medical and lay evidence that the Veteran must submit (or ask VA to obtain) that are relevant to his entitlement to increased compensation.  Id. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to reopen the appellant's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

Relevant to the Veteran's application to reopen his previously denied claims of service connection for a nervous condition/depression and a left ankle injury, a May 2009 letter, which was sent prior to the unfavorable decision in October 2009, advised him that his claims were previously denied in a rating decisions dated January 1994 and May 1996, respectively, because the evidence of record failed to show (1) that his nervous condition/depression was due to or caused by the service-connected left knee disability and (2) that he suffered a left ankle injury due to or caused by the service-connected left knee disability.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claims and was provided with the definition of new and material evidence.  The October 2009 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claims.  As such, the Board finds that the May 2009 letter complied with the notice requirements as articulated in Kent, supra.  The Veteran was also advised of his and VA's respective responsibilities in obtaining the evidence and information necessary to support his claim as well as the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Regarding the appellant's service connection claim, the same May 2009 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  As noted, the May 2009 letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Regarding the Veteran's claim for an increased rating for tinnitus, an April 2009 letter notified the Veteran that, to substantiate a claim for increased compensation, the evidence must demonstrate a worsening or increase in the severity of the disability.  The notice also provided examples of the types of evidence that are relevant to establishing entitlement to increased compensation and also informed the Veteran his and VA's respective responsibilities in obtaining such evidence and information.  The April 2009 letter further advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Based on the foregoing, the Board finds VA has satisfied its duty to assist the Veteran with respect to all claims herein decided.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained and considered and the evidentiary record also contains all post-service private and VA treatment records identified by the Veteran and the record.  Neither the Veteran nor the appellant have identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for a nervous condition/depression and a left ankle injury, the Board notes that the Veteran has not been provided with a VA examination or opinion.  However, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1), (2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the appellant's claims involving a nervous condition/depression and a left ankle injury are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with those issues.  

With respect to the appellant's claim of service connection for a back disorder, the Board finds that a VA examination/opinion is not needed.  The Veteran has only claimed that his back disability is secondary to left foot drop, which he believed was caused by his service-connected left knee disability.  However, service connection has not been established for left foot drop and, as will be discussed below, there is no competent lay or medical evidence of record establishing, or even indicating, an etiologic relationship between the Veteran's back disability and his service-connected left knee disability, any other service-connected disability, or his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Court has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination/opinion is not necessary to decide the claim of service connection for a back disability.

The Board notes the Veteran was afforded a VA audio examination in conjunction with his increased rating claim for service-connected tinnitus.  Neither the appellant nor her representative has alleged that September 2009 VA audio examination was inadequate for rating purposes.  Moreover, the Board finds that the examination was adequate to evaluate the Veteran's service-connected bilateral tinnitus as it included an interview with the Veteran and an accurate summary of the history and his symptoms.  As such, the Board finds that the September 2009 VA examination is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Analysis

Petitions to Reopen

The appellant is seeking to reopen the Veteran's previously denied claims of service connection for a nervous condition and depression, a left ankle injury, and bilateral hearing loss.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Nervous Condition and Depression

By way of background, the RO initially denied service connection for a nervous condition as secondary to the Veteran's service-connected left knee disability in a January 1994 rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs) and post-service VA treatment records dated from May to November 1993, none of which contained any complaints, treatment, findings, or diagnosis related to a nervous condition.  Based on the foregoing, the RO denied service connection for a nervous condition on the basis that a nervous condition was not shown by the evidence of record.  

The record reflects that the January 1994 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  The Veteran subsequently filed a timely notice of disagreement (NOD) and, following the issuance of a statement of the case, a substantive appeal regarding the denial of the claim of service connection for a nervous disorder, thereby perfecting an appeal to the Board.  See April 1994 NOD; November 1994 VA Form 9.  In support of his appeal, the Veteran submitted additional VA treatment records dated from January 1994 to June 1996, which contained complaints of nervousness and worrying but did not contain a diagnosis of a nervous condition or any other psychiatric disorder.  See VA treatment records dated May 1994 and February 1996.  The Veteran's claim was readjudicated through numerous supplemental statements of the case in which it was determined that .  Nevertheless, before the Board issued a decision on this claim, the Veteran withdrew his appeal as to the claim of service connection for a nervous condition in February 1997.  Accordingly, the January 1994 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2013)].

The Veteran did not submit any subsequent communication regarding his claim of service connection for a nervous condition.  However, in conjunction with an unrelated claim for VA benefits, VA outpatient treatment records were associated with the claims file, including a January 2008 treatment record which contained a diagnostic assessment of depression and noted the Veteran's report that his depression, while not great, was better and that he felt his depression was due to joint pain.  Based on this evidence, the RO issued an August 2008 rating decision declining to reopen a claim of service connection for a nervous condition and depression finding that new and material evidence had not been received.    

Parenthetically, the Board notes that, while service connection for depression had not been previously adjudicated, the RO correctly styled the Veteran's claim as a petition to reopen the claim of service connection for a nervous condition and depression, as the differing diagnoses are based upon the same symptoms reported by the Veteran.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury); Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits).  

The record reflects that the August 2008 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  No further communication regarding the Veteran's service connection claim was received until March 2009 and May 2009, when the Veteran submitted written statements indicating that he was seeing a psychiatrist and was on medication for depression.  While the Veteran's statements were received during the one year appeal period following the August 2008 rating decision, his statements did not express disagreement with the previous RO determination or a desire to contest the result.  See 38 C.F.R. § 20.301.  Accordingly, the Veteran's 2009 statements are not considered a timely notice of disagreement as to the August 2008 rating decision.  Additionally, while additional treatment records were received within the year after the issuance of the August 2008 rating decision, such did not associate the Veteran's psychiatric disorder with his left knee disability, another service-connected disability, or his military service.  Therefore, such may not be construed as new and material evidence and thus, 38 C.F.R. § 3.156(b) is inapplicable.  Accordingly, the August 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)]. 

While not accepted as notices of disagreement as to the last final rating decision, the Veteran's March 2009 and May 2009 statements were accepted as informal claims/petitions to reopen the previously denied claim of service connection for a nervous condition and depression and are the basis of the current appeal.  

As noted, at the time of the last final rating decision issued in August 2008, while there was medical evidence showing complaints and treatment for depression, there was no competent evidence relating the Veteran's psychiatric condition, diagnosed as depression, to his service-connected left knee disability, any other service-connected disability, or his military service.  

Since the last final decision, the new evidence received into the record consists of VA treatment records dated from January 2008 to August 2010, which contain a diagnosis of depressive disorder and the Veteran's continued reports that his depression is related to his chronic pain and limitations in his physical activity.  

While this evidence is "new," in that it was not associated with the record at the time of the last final decision, the Board concludes that this evidence is not "material" because it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this context, the Board finds that the new evidence received since the August 2008 rating decision is merely cumulative and duplicative of the evidence already associated with the record, as it continues to document the Veteran's complaints and treatment for depression, and his previously advanced contentions that his psychiatric disorder is related to his left knee disability.  The evidence does not include any medical evidence or opinion establishing, or even suggesting, an etiologic relationship between the Veteran's depression and his service-connected left knee disability, any other service-connected disability, or his military service.  As a result, the newly received evidence is not considered new and material evidence sufficient to reopen the previously denied claim of service connection for a nervous condition and depression and does not trigger the Secretary's duty to assist in providing a VA examination with an opinion addressing the etiology of his nervous condition and depression.  See Shade, supra.  

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has not been received and, accordingly, the claim of entitlement to service connection for a nervous condition and depression is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Left Ankle Injury

In an August 1997 decision, the Board denied entitlement to service connection for a left ankle injury as secondary to the service-connected left knee disability, on the basis that the claim was not well grounded.  The Board noted the Veteran's contention that surgery for his service-connected left knee disability resulted in nerve damage, specifically identified as left foot drop, which, in turn, resulted in his tripping and falling in December 1994 and consequently injuring several joints, including his left ankle.  

The Board reviewed the entire claims file as it then existed, which included the Veteran's post-service VA treatment records that showed complaints of left ankle pain as early as July 1993 and contained a diagnosis of degenerative joint disease (DJD) of the left ankle in October 1994.  The Board determined that the Veteran had not submitted a well-grounded claim as to the relationship between his left foot drop and the service-connected left knee disability and, thus, determined that the claim for injuries resulting from a fall due to foot drop, including the claimed left ankle injury, was also not well grounded.  

The Veteran was advised of the Board's August 1997 decision and his appellate rights.  However, he did not appeal the Board's decision to the Court, or request reconsideration.  Therefore, such decision is final.

The Veteran attempted to reopen his left ankle claim in June 1998, June 1999, June 2000, and January 2008 and submitted various statements and VA treatment records dated from 1996 to 1999 in support of his claim.  Nevertheless, the RO declined to reopen the previously denied claim of service connection for a left ankle injury finding (1) that the treatment records were duplicative and cumulative of evidence already associated with the record, as they merely documented complaints and treatment for left ankle pain, and (2) that there was no credible evidence showing the Veteran sustained a permanent injury, including to his left ankle, arising as a direct result of a service-connected disability.  See rating decisions dated August 1998, June 1999, and April 2001.  Most recently, in an August 2008 rating decision, the RO determined the Veteran had not submitted new and material evidence sufficient to reopen the claim.  The record reflects that the August 2008 rating decision and notice of appellate rights was mailed to the Veteran's address of record and was not returned as undeliverable.  

No further communication regarding the Veteran's left ankle claim was received until May 2009, when the Veteran submitted a written statement indicating that he was experiencing left ankle pain.  While the May 2009 statement was received during the one year appeal period following the August 2008 rating decision, his statement did not express disagreement with the previous RO determination or a desire to contest the result.  See 38 C.F.R. § 20.301.  Accordingly, the Veteran's May 2009 statement is not considered a timely notice of disagreement as to the August 2008 rating decision.  Additionally, while additional treatment records were received within the year after the issuance of the August 2008 rating decision, such did not associate the Veteran's left ankle disorder with his left knee disability, another service-connected disability, or his military service.  Therefore, such may not be construed as new and material evidence and thus, 38 C.F.R. § 3.156(b) is inapplicable.  Accordingly, the August 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)]. 

While not accepted as notices of disagreement as to the August 2008 rating decision, the Veteran's May 2009 statement was accepted as an informal claim/petition to reopen the previously denied claim of service connection for a left ankle injury and is the basis of the current appeal.  

At the time of the last final rating decision issued in August 2008, while there was medical evidence showing complaints and treatment for left ankle pain, there was no competent evidence relating the Veteran's left ankle pain to his service-connected left knee disability, to include left foot drop claimed to have been caused thereby.  

The evidence received since the last final denial in August 2008 includes VA treatment records dated from January 2008 to August 2010, as well as various statements submitted by the Veteran in support of his claim.  While this evidence is new, in that it was not of record at the time of the last final decision, the newly submitted treatment records are duplicative and cumulative of evidence already associated with the record, as they continue to document the Veteran's complaints of left ankle pain.  Likewise, the Veteran's statements are duplicative of his previous statements which assert that, as a result of his service-connected left knee disability, he experiences left foot drop which resulted in him tripping, falling, and injuring/fracturing his left ankle.  

This evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, as it does not indicate any etiologic relationship between the Veteran's current left ankle pain and his service-connected left knee disability, any other service-connected disability, or his military service.  For the same reasons, the Board finds the new evidence does not trigger VA's duty to assist in providing a VA examination and nexus opinion.  

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has not been received and, accordingly, the claim of entitlement to service connection for a left ankle injury is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Hearing Loss

In an August 1997 decision, the Board denied entitlement to service connection for hearing loss as secondary to the service-connected left knee disability, including medication prescribed to treat the left knee disability, on the basis that the claim was not well grounded.  The Board noted the Veteran's contention that he experiences bilateral hearing loss as a result of taking aspirin for his service-connected left knee disorder and, in rendering its decision, the Board reviewed the entire claims file as it then existed, which included the Veteran's STRs, which were negative for a finding of hearing loss, a September 1960 VA examination which revealed normal hearing, and post-service VA treatment records which showed a diagnosis of high frequency hearing loss as early as March 1994.  The Board specifically considered a January 1994 VA treatment record which noted the Veteran's history of noise exposure, as well as his report of taking 15-20 aspirin tablets a day for over 20 years to treat arthritic pain.  The January 1994 treatment record reflects that the examining VA physician stated he could not rule out aspirin-induced hearing loss but also noted that the Veteran's noise exposure may also be a contributing factor.  Nevertheless, the Board concluded that the January 1994 VA treatment record was insufficient to establish the necessary link or nexus between the Veteran's hearing loss and service-connected left knee disability, as it contained an ambiguous statement regarding the likely etiology of the hearing loss.  The Board also noted there was no evidence showing the presence of hearing loss within the first post-service year.  

The Veteran was advised of the Board's August 1997 decision and his appellate rights.  However, he did not appeal the Board's decision to the Court, or request reconsideration.  Therefore, such decision is final.

Thereafter, the Veteran attempted to reopen his claim for hearing loss in June 1998; however, in a final decision dated in August 1998 and issued in September 1998, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.  In this regard, the RO noted that additional treatment records had been received, such did not address the Veteran's hearing loss.  The Veteran was advised of the decision and his appellate rights in September 1998, but did not enter a notice of disagreement.

No further communication regarding the Veteran's hearing loss claim was received until March 2009, when VA received the Veteran's informal claim/petition to reopen the previously denied claim, which is the basis of this appeal.  Additionally, no additional evidence addressing the etiology of the Veteran's hearing loss was received within the year after the issuance of the September 1998 rating decision, thus, 38 C.F.R. § 3.156(b) is inapplicable.  Therefore, the September 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2013)].

The evidence received since the last final denial includes a February 2009 VA treatment record which documents the Veteran's complaints of difficulty hearing and his report of unprotected military noise exposure from weapons firing.  Also newly associated with the record is a September 2009 VA audio examination which documented the Veteran's report of military noise exposure without hearing protection and post-service occupational noise exposure with hearing protection and further revealed a diagnosis of bilateral sensorineural hearing loss.  The September 2009 VA examiner did not, however, provide a nexus opinion as to the etiology of the Veteran's bilateral hearing loss.  

The Board concludes that the September 2009 VA audio examination is new, in that it was not before the Board when the Veteran's claim was denied in August 1997.  The September 2009 VA audio examination is also material in that it relates to an unestablished fact necessary to substantiate the claim, i.e., the etiology of his bilateral hearing loss.  See 38 C.F.R. § 3.156, 4.125(a).  In this context, the Board notes that the September 2009 VA examination triggers VA's duty to assist the Veteran by providing an adequate VA examination with an opinion addressing the etiology of his bilateral hearing loss.  See Shade, supra.  Indeed, while VA provided the Veteran with an examination in conjunction with this petition to reopen the hearing loss claim, VA failed to ensure that the examination was adequate, as the examiner did not provide a nexus opinion addressing the etiology of his hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA has undertaken to provide an examination or obtain an opinion, the examination and opinion obtained must be adequate for rating purposes).

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.  The merits of the reopened claim are addressed in the Remand section of this decision.  

Service Connection Claim

The Veteran is seeking service connection for a back disorder, claimed as pain in the left side of his back, which he asserts was incurred as a result of his service-connected left knee disability.  He specifically asserts that surgery for his service-connected left knee disability resulted in left foot drop which, in turn, resulted in his tripping and falling in December 1994 and consequently injuring his left back.  See statements from the Veteran submitted in May 2009 and November 2009.  In this regard, neither the Veteran nor the appellant have contended that his back disorder is directly related to his military service.  In fact, his service treatment records are entirely negative for any complaints, treatment, or diagnoses referable to a back disorder.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran limited his claim to service connection for a back disorder as secondary to left knee degenerative joint disease and internal derangement.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the record shows the Veteran has been diagnosed with chronic low back pain secondary to lumbar spinal stenosis and degenerative disc disease.  See November 2009 VA treatment record.  Given this evidence, the Board finds the Veteran has established that a current back disability exists.  

As noted previously, the evidence does not show, nor does the Veteran allege that his current back disability was incurred in or is otherwise directly related to his military service.  Instead, the Veteran has asserted that his current back disability was incurred as a result of left foot drop, which he has asserted was incurred as a result of his service-connected left knee disability.  

Parenthetically, the Board notes that service connection for left foot drop has not been established.  The Veteran sought to obtain entitlement to such benefit but his claim was denied in an August 1997 Board decision and in subsequent rating decisions.  See rating decisions dated August 1998, April 2001, and August 2008.  

The evidentiary record contains VA treatment records dated from 1993 to 2010 which variously document the Veteran's complaints of pain in his low back on the left side.  Review of the evidence shows the Veteran always reported his low back pain in conjunction with other painful joints and, notably, neither he nor his treating physicians attributed his low back pain to any specific injury or trauma incurred during or after service, including as a result of his service-connected left knee disability.  At best, the medical evidence of record shows that, in May 1993, the Veteran complained of back pain that had persisted for three months and was aggravated by movement.  There is no other objective medical evidence of record that establishes the date of onset or the etiology of the Veteran's low back pain.  See VA treatment records dated May 1993, March, May, June, and September 1994, and March 1996; see also November 2009 VA treatment record.  Notably, there is no objective, probative medical evidence of record which establishes, or at a minimum indicates, an etiologic relationship between the Veteran's current back disability and a service-connected disability.   

The Board has considered the Veteran's lay assertions of a nexus between his current back disability and his service-connected left knee disability. In this regard, the Veteran is competent to report that he experiences low back pain, as this is a symptom that is capable of lay observation and report.  See Layno, supra.  However, the determination as to the etiology of a back disability, to include any relationship with his service-connected left knee disability, is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

It is not argued or shown that the Veteran was otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his back disability and the service-connected left knee disability.  In addition, the Veteran attempted to establish an indirect etiologic relationship between his back disability and his service-connected left knee disability by way of the reported left foot drop.  However, as noted, service connection has not been established for left foot drop as secondary to the service-connected left knee disability.  Accordingly, his assertion that service connection is warranted for a back disability as secondary to left foot drop, which he asserted was caused by the service-connected left knee disability, is tenuous and unsupported by the evidence of record.  

As there is no competent lay or medical evidence establishing, or even indicating, that the Veteran's back disability is caused by or proximately due to his service-connected left knee disability, the Board finds VA's duty to assist by providing a VA examination and/or opinion has not been triggered.  The Board further finds that, without competent lay or medical evidence establishing an etiologic relationship between the Veteran's back disability and his service-connected left knee disability, the appellant's claim of service connection for a back disability must be denied.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.

Increased Rating Claim

Service connection for tinnitus was granted in an August 1997 Board decision, after which the RO assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2003), effective from January 3, 1996.  See December 1997 rating decision (issued in January 1998).  

In March 2009, the Veteran filed an informal claim seeking a higher disability rating for service-connected tinnitus.  

A Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for an initial rating in excess of 10 percent on a schedular basis must be denied.  As the disposition of the claim for a higher schedular rating is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant's representative has recently argued that the Veteran should be awarded an extra-schedular rating for his service-connected tinnitus, as the evidence shows an exceptional disability picture.  See April 2014 Brief.  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule.  At the September 2009 VA audio examination, the Veteran reported that his tinnitus affected both ears and was constant, but he also reported that his tinnitus had subsided somewhat with a decrease in dosage of aspirin.  The relevant VA treatment records, i.e., records dated from approximately March 2008, show the Veteran continued to complain of difficulty hearing but he did not lodge any particular complaint as to additional functional impairment caused by his service-connected tinnitus.  Given this evidence, the Board finds that the Veteran's tinnitus symptomatology is fully addressed by the rating criteria under which the disability is rated, as such criteria contemplates that tinnitus is perceived in both ears and is constant.  The evidence does not reflect an exceptional disability picture with respect to service-connected tinnitus.  

As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected tinnitus and, thus, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he was unemployable during his lifetime due to his service-connected tinnitus.  However, as the issue of entitlement to a TDIU has been separately appealed and is addressed in the remand section of this decision, the Board need to address it further at this time.  

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, as discussed above, the preponderance of the evidence is against the appellant's claim for a disability rating higher than 10 percent for service-connected tinnitus.  Therefore, the benefit of the doubt doctrine is not applicable and his increased rating claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for a nervous condition and depression is denied.

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for a left ankle injury is denied.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the claim is granted to this extent only.

Service connection for a back disorder as secondary to service-connected left knee degenerative joint disease and internal derangement is denied.  

A rating in excess of 10 percent for tinnitus, to include on an extra-schedular basis, is denied.  


REMAND

Although the Board regrets the additional delay, review of the record reveals that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's remaining claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Bilateral Hearing Loss

As to the reopened claim of service connection for bilateral hearing loss, the Board finds that a remand is needed to obtain a medical nexus opinion regarding the etiology of the Veteran's hearing loss.  As noted, the appellant is seeking service connection for the Veteran's bilateral hearing loss, which he believed was incurred as a result of the aspirin taken for left knee pain for several years.  In the alternative, he has asserted that his current hearing loss may be related to his military noise exposure.  See March 2009 Veteran statement.  

As noted, the Veteran was afforded a VA audio examination in September 2009, during which the Veteran reported his history of military noise exposure without hearing protection and post-service occupational noise exposure with hearing protection.  The September 2009 VA examiner conducted an audiogram which revealed bilateral sensorineural hearing loss.  The VA examiner did not, however, provide a nexus opinion as to the etiology of the Veteran's bilateral hearing loss.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, while the September 2009 VA audio examination is competent medical evidence, the examination is rendered inadequate because of the VA examiner's failure to provide a nexus opinion regarding the likely etiology of the Veteran's bilateral hearing loss.  The Board notes that the Veteran's military occupational specialty (MOS) was a light weapons infantryman and, thus, his military noise exposure is conceded for the purposes of this Remand.  The Board also notes that there is medical evidence of record which indicates that his hearing loss may have been aspirin-induced.  See January 1994 VA treatment record.  

Given the foregoing, the Board finds that a medical opinion addressing the likely etiology of the Veteran's bilateral hearing loss is needed in order to render a fully informed decision in this claim.  

Left Knee Disability

The appellant is seeking a disability rating higher than 30 percent for the Veteran's service-connected left knee disability.  After review of the record, the Board finds a remand is needed for additional evidentiary development.  

The evidentiary record reflects that the AOJ obtained VA treatment records dated from May 1993 to April 2010, which document the treatment the Veteran received for his service-connected left knee disability.  Review of the record shows the Veteran submitted VA treatment records dated in August 2010 which documented his left knee range of motion and other symptoms at that time.   

In evaluating this claim, the Board notes that, while the Veteran died in September 2011, there may be outstanding, relevant VA treatment records dated from April 2010 to August 2010 and from August 2010 until September 2011.  There is no indication that VA has attempted to obtain these records or that these records do not exist or unavailable.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The outstanding VA treatment records - specifically those dated from August 2010 to September 2011 - may contain information and evidence relevant to the left knee increased rating claim on appeal.  As such, the Board is unable to determine that no reasonable possibility exists that obtaining such evidence would assist the appellant in substantiating this claim. Therefore, the Board finds that a remand is needed in order to obtain all outstanding VA treatment records, specifically those dated from April to August 2010 and from August 2010 to September 2011.  

TDIU

Finally, with respect to TDIU, the pending claims for service connection for bilateral hearing loss and an increased rating for the service-connected left knee disability may impact the outcome of such claim.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims which are being remanded by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Additionally, the Board finds that an additional medical opinion is needed.  The Veteran consistently asserted that he was unable to secure and maintain employment as a result of his service-connected left knee disability.  

The Veteran was afforded a VA joints examination in July 2008 and September 2009 in conjunction with his left knee increased rating claim.  While both VA examiners noted that the Veteran was unemployed at the time of the examination, neither examiner rendered an opinion as to whether the Veteran's service-connected left knee disability rendered him unemployable, thereby rendering the examinations inadequate. 

Therefore, because the VA examiners did not address the effect the Veteran's service-connected left knee disability had on his employability, the Board finds that, upon remand, the AOJ will be requested to obtain an opinion regarding the impact the Veteran's service-connected left knee disability has on his employability from 2009 (when he filed his TDIU claim) until his death in September 2011.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work); Chotta v. Peake, 22 Vet. App. 80 (2008) (obtaining a retrospective medical opinion may be necessary and helpful in certain cases).

In this regard, the Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records referable to the Veteran's left knee disability from the VA Medical Centers in Tampa, Florida, and its inclusive clinics, dated from April to August 2010 and from August 2010 to September 2011.  All reasonable attempts should be made to obtain the identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, request that the physician who conducted the September 2009 VA audio examination review the claims file, including this remand, and provide an addendum to his previous examination report that addresses the following:

a. Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's bilateral hearing loss was incurred in or is otherwise related to his military service?

In answering the foregoing, the examiner should note that the Veteran's limitary occupational specialty was a light weapons infantryman and that, as a result, his in-service noise exposure is conceded.  The examiner must also consider any post-service noise exposure and the nature of the Veteran's hearing loss, as reflected in the lay and medical evidence of record, including any evidence of continuity of symptomatology.  

b. Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's bilateral hearing loss was caused by the medication/aspirin used to treat his service-connected left knee disability?

c. Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's bilateral hearing loss was aggravated by the medication/aspirin used to treat his service-connected left knee disability?

In answering the foregoing, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

      A rationale must be provided for each opinion provided. 
       
3.  Thereafter, the claims file should be forwarded to an appropriate medical professional to offer an opinion regarding the impact the Veteran's service-connected left knee disability has on his employability.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  

Following a review of the record, the examiner should identify the functional impairment and limitations associated with the Veteran's left knee disability in regard to employment.  Thereafter, he should offer an opinion as to the impact the Veteran's service-connected left knee disability has on his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions offered should be accompanied by a rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


